DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yedid Am et al. (US Pub. # 20160342107), hereinafter referred to as Yedid Am.
Regarding claim 1, Yedid Am teaches, “An imaging device (abstract), comprising: a discharge member (Fig. 1, ref. # 13, 23; para. [0016–0017]; clm. 1) to discharge a first pattern on a photoconductor (11); and a writing engine ([0016–
Regarding claim 2, Yedid Am teaches, “wherein the first pattern is an imaging pattern (clm. 1; abstract).”  
Regarding claim 3, Yedid Am teaches, “wherein the first pattern is a last pattern to be discharged to the photoconductor on a last page of a job ([0044]; clm. 1; printing different images at different times, one of which would be the last page of a job, prior to another job).”  
Regarding claim 4, Yedid Am teaches, “wherein the second pattern is discharged to the photoconductor after a certain time from the discharge of the first pattern (clm. 1).”  
Regarding claim 5, Yedid Am teaches, “wherein the photoconductor is a photosensitive element (11).”  
Regarding claim 6, Yedid Am teaches, “wherein the photoconductor is at least one of a drum, a plate, and a belt ([0016–0017]).”  
Regarding claim 7, Yedid Am teaches, “wherein the discharge member is at least one of a light source or charge roller ([0016–0017]; ref. # 13, 23).”  
8–15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US Pub. # 20160050339).
Regarding claim 8, Tanaka teaches, “A method to obscure an imaging pattern on a drum, comprising: determining if the imaging pattern has been written on the drum (abstract; clm. 15; [0011]); determining if a security operation is to be performed when the imaging pattern has been written on the drum [0041–0042]; acquiring a latent image reduction parameter when the security operation is to be performed [0041–0042, 0051–0052]; and writing a pattern to the drum according to the latent image reduction parameter, the pattern to obscure any latent pattern remaining from the imaging pattern ([0051–0052, 0065]; forming new pattern/image with new light characteristics is an example of obscuring any previous latent image).”  
Regarding claim 9, Tanaka teaches, “wherein determining if a security operation is to be performed includes determining if the imaging pattern is part of a secure job (clm. 2, 15; [0063–0065]).”  
Regarding claim 10, Tanaka teaches, “wherein determining if a security operation is to be performed includes acquiring instructions to perform security operation from a user interface (clm. 2, 3, 15; [0027, 0063–0065]).”  

Regarding claim 12, Tanaka teaches, “An imaging device, comprising: a drum (4) to receive a discharge pattern and a charged particle to be attracted to the discharge pattern (via at least ref. # 20; [0011, 0032]; abstract); a discharge member (ref. # 20; [0032]) to apply the discharge pattern to the drum; a security parameter engine to store latent image reduction parameters [0041–0042, 0051–0052]; and a writing engine to control the discharge member to apply a pattern to the drum to obscure any latent pattern formed from the discharge pattern remaining on the drum according to the latent image reduction parameter [0051–0052, 0065].”  
Regarding claim 13, Tanaka teaches, “wherein the discharge member is at least one of a light source or charge roller (ref. # 7, 20; [0032]).”  
Regarding claim 14, Tanaka teaches, “wherein the charged particle is a toner [0033].”  
Regarding claim 15, Tanaka teaches, “wherein the latent image reduction parameter is to indicate at least one of a duration of a write pattern, a number of write pattern(s), an amplitude of the write pattern, and a power level of a write pattern (clm. 15; [0011, 0041, 0042]).”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith teach imaging devices for discharging a photoconductive drum with multiple patterns/images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6pm, EST w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/RYAN D WALSH/Primary Examiner, Art Unit 2852